MEMORANDUM **
Juan Toj-Gonzalez, a native and citizen of Guatemala, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
The BIA found the IJ’s adverse credibility finding unsupported in the record, yet also “agree[d] with the Immigration Judge that the cited testimony was implausible and, essentially, unworthy of belief.” Because we are unable to discern what the BIA intended to find, there is no basis for meaningful review of its decision. We grant the petition and remand to the BIA to make its determination clear. See Recinos De Leon v. Gonzales, 400 F.3d 1185, 1193-94 (9th Cir.2005).
PETITION FOR REVIEW GRANTED and REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.